 



Exhibit 10.35

ELECTRONIC ARTS

EXECUTIVE LONG-TERM DISABILITY PLAN

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
Article 1.
  The Plan     1    
1.1
  Establishment     1  
1.2
  Purpose     1  
1.3
  Top-Hat Plan     1    
Article 2.
  Definitions     1    
2.1
  "Affiliate"     1  
2.2
  "Annual Base Salary"     1  
2.3
  "Annual Bonus"     2  
2.4
  "Committee"     2  
2.5
  "Company"     2  
2.6
  "Disability"     2  
2.7
  "Eligible Employee"     2  
2.8
  "Employee"     2  
2.9
  "ERISA"     2  
2.10
  "Insurer"     2  
2.11
  "Participant"     3  
2.12
  "Payroll"     3  
2.13
  "Plan Year"     3  
2.14
  "Policy"     3  
2.15
  "Premium Termination Date"     3  
2.16
  "Total Compensation"     3    
Article 3.
  Benefits Provided Policy Underwriting/Issuance     3    
3.1
  Benefits     3  
3.2
  Insurance Policy     4  
3.3
  Acceptable Underwriting     4  
3.4
  Rated Underwriting     4  
3.5
  Decline to Issue     4  
3.6
  Optional Riders     4    
Article 4.
  Premium Payments     5    
4.1
  Premium Payments     5  
4.2
  Premium Termination Date     5  
4.3
  Return of Unearned Premiums     5  
4.4
  Policy Continuation Rights     5    
Article 5.
  Claims and Review Procedures     5    
5.1
  Claims for Disability Benefits     5  
5.2
  All Other Claims     6  

i



--------------------------------------------------------------------------------



 



                      Page  
Article 6.
  Administration and Finances     10    
6.1
  Administration     10  
6.2
  Powers of the Plan Administrator     10  
6.3
  Actions of the Plan Administrator     11  
6.4
  Delegation     11  
6.5
  Reports and Records     11  
6.6
  Plan Expenses     12    
Article 7.
  Amendment/Termination     12    
Article 8.
  Miscellaneous     12    
8.1
  No Guaranty of Employment     12  
8.2
  Limitation on Liability     12  
8.3
  Policy Governs     12  
8.4
  Non-Alienation     12  
8.5
  Exclusive Benefit     12  
8.6
  Transfer to Affiliate     12  
8.7
  Applicable Law     13  

ii



--------------------------------------------------------------------------------



 



ELECTRONIC ARTS

EXECUTIVE LONG-TERM DISABILITY PLAN



ARTICLE 1. THE PLAN





1.1   Establishment. Electronic Arts (the “Company”) hereby establishes this
Executive Long-Term Disability Plan (the “Plan”) effective as of July 1, 2003,
and as subsequently amended, effective January 1, 2005.





1.2   Purpose. The Company has established the Plan to provide designated key
Eligible Employees with additional long-term Disability benefits to bring their
total benefits to a more competitive level. These benefits under the Plan are
provided under individual long-term Disability policies purchased from an
Insurer to supplement the Company’s group long-term Disability coverage.





1.3   Top-Hat Plan. It is the intention of the Company that the Plan constitute
an employee welfare benefit plan maintained primarily for the purpose of
providing benefits for a select group of management employees in accordance with
Department of Labor Regulation Section 2520.104-24.



ARTICLE 2. DEFINITIONS

Whenever used in the Plan, the following words and phrases shall have the
meanings set forth below unless the context plainly requires a different
meaning. When the defined meaning is intended, the term is capitalized:





2.1   “Affiliate” means an entity that is related to the Company through
ownership and/or control. If an Affiliate adopts this Plan, the term “Company,”
as used in this Plan, shall mean such Affiliate, unless the context clearly
indicates otherwise.





2.2   “Annual Base Salary” means the annual cash compensation relating to
services performed during any calendar year, whether or not paid in such
calendar year or included on the Federal Income Tax Form W-2 for such calendar
year, excluding bonuses, commissions, overtime, fringe benefits, stock options,
restricted stock, relocation expenses, unused and unpaid excess vacation days,
incentive payments, non-monetary awards, directors fees and other fees,
automobile and other allowances paid to a

1



--------------------------------------------------------------------------------



 



    Participant for employment services rendered (whether or not such allowances
are included in the Employee’s gross income). Annual Base Salary shall be
calculated before reduction for compensation voluntarily deferred or contributed
by the Participant pursuant to all qualified or non-qualified plans of the
Company and shall be calculated to include amounts not otherwise included in the
Participant’s gross income under Code Sections 125, 402(e)(3), 402(h), or 403(b)
pursuant to plans established by the Company; provided, however, that all such
amounts will be included in compensation only to the extent that, had there been
no such plan, the amount would have been payable in cash to the Participant.





2.3   “Annual Bonus” means any compensation, in addition to Annual Base Salary,
relating to services performed during any calendar year, whether or not paid in
such year or included on the Federal Income Tax Form W-2 for such year, payable
to a Participant as an Employee under the Company’s annual or quarterly bonus
and/or cash incentive plans, excluding stock options and restricted stock.





2.4   “Committee” means the committee, if any, appointed by the Board of
Directors to administer the Plan. The Committee shall be comprised of such
number of members as the Board of Directors may designate, and who shall serve
at the pleasure of, the Board of Directors.





2.5   “Company” means Electronic Arts, a Delaware Corporation.





2.6   “Disability” means a disability as specified in the Policy.





2.7   “Eligible Employee” means an Employee on the U.S. dollar Payroll of the
Company who has been designated by the Company in writing as eligible to
participate in this Plan.





2.8   “Employee” means any individual who is employed as a common law employee
of the Company.





2.9   “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.





2.10   “Insurer” means the insurance company or companies selected by the
Company, in its sole discretion, to provide long-term Disability insurance
coverage under this Plan.

2



--------------------------------------------------------------------------------



 



2.11   “Participant” means an Eligible Employee of the Company who has been
specifically designated by the Company as a Participant in this Plan. The
Company reserves the right to terminate the participation of any Participant at
any time by written notice.





2.12   “Payroll” means the system used by an entity to pay those individuals it
regards as its common law employees for their services and to withhold
employment taxes from the compensation it pays to such common law employees.
“Payroll” does not include any system an entity uses to pay individuals whom it
does not regard as its common law employees and for whom it does not actually
withhold employment taxes (including, but not limited to, individuals it regards
as independent contractors) for their services.





2.13   “Plan Year” means each 12-month period beginning January 1 and ending
December 31.





2.14   “Policy” with respect to a Participant means the long-term Disability
insurance policy issued by the Insurer for the Participant.





2.15   “Premium Termination Date” means the date the Company’s premium
obligations under this Plan cease, and the Participant ceases to participate in
this Plan, as described in Article 4.





2.16   “Total Compensation” means the Participant’s Annual Base Salary as of
July 1 of the Plan Year and most recent three year average Annual Bonus and/or
commissions. With respect to a Participant who has been employed by the Company
for less than three years, Total Compensation means the Participant’s Annual
Base Salary as of July 1 of the Plan Year and average Annual Bonus and/or
commissions. With respect to a Participant who has not previously received an
Annual Bonus or commissions, Total Compensation means the Participant’s Annual
Base Salary as of July 1 of the Plan Year.



ARTICLE 3. BENEFITS PROVIDED

POLICY UNDERWRITING/ISSUANCE





3.1   Benefits. The Company shall assist the Participant in applying for
issuance of a Policy pursuant to this Article 3. The Policy shall provide
additional long-term Disability benefits such that the benefits provided under
the Company’s Group Long Term Disability Insurance Program and this Plan
combined shall provide 60% of the

3



--------------------------------------------------------------------------------



 



    Participant’s monthly pre-Disability Total Compensation; provided, however
that the maximum benefits under the Group Long Term Disability Insurance Program
and this Plan combined shall not exceed $20,000 per month. Notwithstanding the
foregoing, the Total Compensation to be taken into account for purposes of this
Plan shall be determined by the Committee once each Plan Year. Any adjustments
to the benefit amounts to be provided under this Plan as a result of a change in
the amount of a Participant’s Total Compensation, shall be determined annually
at the discretion of the Committee and shall become effective for the next
subsequent Plan Year.





3.2   Insurance Policy. The Company shall assist the Participant in applying for
issuance of a Policy providing long-term Disability coverage and such other
provisions as may be determined by the Company, in its sole discretion. No
long-term Disability benefits are provided under this Plan other than the
benefits, if any, paid by the Insurer under the Policy. The Insurance Policy
shall provide a maximum benefit of $5,000 per month.





3.3   Acceptable Underwriting. If the Insurer offers to issue a Policy with
standard underwriting, the Company shall instruct the Insurer to issue the
Policy with the Participant as the named owner.





3.4   Rated Underwriting. If the Insurer offers to issue a Policy with a rating
other than standard, the Company, in its sole discretion, shall elect whether to
have the Policy issued with such rating. If the Company elects to have the rated
Policy issued, the Company shall instruct the Insurer to issue the Policy with
the Participant as the named owner. If the Company elects not to have the rated
Policy issued, then the Company shall be released of its obligation to provide
benefits to the Participant under this Plan.





3.5   Decline to Issue. If the Insurer declines to offer to issue a Policy, then
the Company shall be released of its obligation to provide benefits to the
Participant under this Plan.





3.6   Optional Riders. If the Policy is issued, the Company shall, in its sole
discretion, choose whether to have the Policy issued with any optional coverages
or benefits available under the Policy.

4



--------------------------------------------------------------------------------



 



ARTICLE 4. PREMIUM PAYMENTS





4.1   Premium Payments. The Company shall pay the premiums due on the Policy
each Plan Year until the Participant’s Premium Termination Date.





4.2   Premium Termination Date. The Participant’s Premium Termination Date
occurs on the earliest of the following events:



        4.2.1   Termination of the Participant’s employment with the Company for
any reason; or     4.2.2.   The Company’s termination of the Participant’s
participation in the Plan; or     4.2.3   The Company’s termination of the Plan;
or     4.2.4   The termination of the Policy prior to termination of the
Participant’s employment with the Company for any reason.





4.3   Return of Unearned Premiums. If the Participant’s Premium Termination Date
occurs after the Company has paid a premium on the Policy but before the end of
the coverage period supported by such premium, the Insurer shall credit the
Company for the pro rata portion of such premium representing the unexpired
coverage period, calculated from the Participant’s Premium Termination Date.





4.4   Policy Continuation Rights. Following the Premium Termination Date, the
Participant shall cease to participate in this Plan, but shall retain all
ownership rights under the Policy, including the right to continue such coverage
in force by paying premiums on the Policy directly to the Insurer.



ARTICLE 5. CLAIMS AND REVIEW PROCEDURES



5.1   Claims for Disability Benefits       All claims regarding Disability
benefits under the Plan shall be presented to the Insurer pursuant to the
Insurer’s claims procedures. All claims for Disability benefits under the Plan
must be in writing on the forms prescribed by the Insurer must include the
required information, documentation and substantiation. The Insurer is the named
fiduciary that has the authority to act with respect to any appeal from a denial
of Disability benefits under the Plan. Any other claims under this Plan shall be
subject to the following claims and review procedures.





5



--------------------------------------------------------------------------------



 



5.2   All Other Claims



  (a)   Claims Procedure



  (i)   Filing of Claims         All claims for benefits under the Plan, other
than claims regarding Disability benefits which shall be submitted to the
Insurer pursuant to Section 5.1 above, shall be submitted to the Company
according to such procedures as are communicated to Participants.     (ii)  
Denied Claims         In the event that any claim for a Plan benefit is denied,
in whole or in part, the Company shall notify the claimant (or his or her duly
authorized representative, if applicable) in writing of such denial within
45 days after the receipt thereof. The period for making such determination may
be extended for up to an additional 30 days, for a total determination period of
75 days if, due to circumstances beyond the control of the Plan, the Company
cannot reach a decision within the initial 45-day period. The Company will
notify the claimant (or his or her duly authorized representative, if
applicable) of the reason for the delay prior to expiration of the initial
45-day period and give a date by which the Company expects to render its
decision. If, prior to the end of the 30-day extension period, the Company
determines that, due to circumstances beyond the control of the Plan, the
Company still cannot reach a decision within the 30-day extension period,
another extension of up to an additional 30 days may be requested for a total
determination period of up to 105 days. The Company will notify the claimant (or
his or her duly authorized representative, if applicable) of the reason for the
delay before the expiration of the first 30-day extension period and give a date
by which the Company expects to render its decision. In the case of any
extension described above, the notice of extension will explain the standards on
which entitlement to a Plan benefit is based, the unresolved issues that prevent
a decision on the claim for a Plan benefit, and the additional information
needed to resolve those issues. If the reason the Company

6



--------------------------------------------------------------------------------



 



      cannot make a decision on the claim is because the claimant failed to
provide required information, the claimant will have at least 45 days to provide
the specified additional information. A determination will be made within
30 days after the Company receives the additional information requested or, if
earlier, within 30 days after the expiration of deadline to furnish the Plan
with such additional information.     (iii)   Notice of Denied Claims         If
the Company denies the claim for a Plan benefit, in whole or in part, the
Company will send the claimant (or his or her duly authorized representative, if
applicable) a written notice explaining the reason(s) for the denial, including
references to the specific Plan and Policy provision(s) upon which the denial
was based. If the claim was denied because the claimant did not furnish complete
information or documentation, the notice will specify the additional materials
or information needed to support the claim and an explanation of why such
information or materials are necessary. If the claimant’s claim for a Plan
benefit is denied based on an internal rule, guideline, protocol, or other
similar criterion, the notice will either state the specific rule, guideline,
protocol, or other similar criterion; or include a statement that such rule,
guideline, protocol, or other similar criterion was relied upon in making the
adverse determination and that a copy of such rule, guideline, protocol, or
other criterion will be provided to the claimant free of charge upon request. If
the claim for a Plan benefit has been denied based on a medical necessity or
experimental treatment or a similar exclusion or limit, the notice will also
include an explanation of the scientific or clinical judgment for the
determination, applying the terms of the Plan to the Member’s medical
circumstances, or include a statement that such explanation will be provided to
the claimant free of charge upon request. The notice will also state that the
claimant has a right to bring a civil action under Section 502(a) of ERISA
following an adverse benefit determination upon review and how and when to
request a review of the denied claim.

7



--------------------------------------------------------------------------------



 



(b)   Review Procedure



  (i)   Right of Appeal         Any person whose claim for a Plan benefit is
denied in whole or in part, or such person’s duly authorized representative, may
appeal from such denial within 180 days after receiving written notice of the
denial from the Company. As part of the review procedure, the claimant may
submit written comments, documents, records, and other information relating to
the claim for benefits. In addition, the claimant will be entitled to receive,
upon request and free of charge, reasonable access to, and copies of, all
documents, records, and other information (other than legally or medically
privileged documents) relevant to such claim for a Plan benefit.     (ii)  
Request for Review         The request for review must be in writing and shall
be addressed to the Company according to such procedures as are communicated to
Participants. The request for review shall set forth all of the grounds upon
which it is based, all facts in support thereof and any other matters that the
claimant deems pertinent. The Company may require the claimant to submit (at the
expense of the claimant) such additional facts, documents or other material as
the Company may deem necessary or advisable in making its review. The Company
will review the claim for benefits, taking into account all comments, documents,
records, and other information submitted relating to the claim, without regard
to whether such information was submitted or considered in the initial benefit
determination.     (iii)   Additional Rights on Review         If the claimant
appeals a denied claim, the decision on review will not afford deference to the
initial adverse benefit determination. The decision on review will not be made
by the same individual who denied the initial

8



--------------------------------------------------------------------------------



 



      claim for benefits, or the subordinate of that individual. In deciding an
appeal of an adverse benefit determination based in whole or in part on a
medical judgment, including a determination with regard to whether a particular
treatment, drug or other item is experimental, investigational or not medically
necessary or appropriate, the Company shall consult with a health care
professional who has appropriate training and experience in the field of
medicine involved in the medical judgment. The health care professional
consulted shall be an individual who is neither an individual who was consulted
in connection with the adverse benefit determination that is the subject of the
appeal, nor the subordinate of that individual. If requested by the claimant,
the Company will provide the identification of the medical or vocational experts
whose advice was obtained on behalf of the Plan in connection with the
claimant’s adverse benefit determination on review, without regard to whether
the advice was relied upon in making the decision on review.     (iv)   Action
on Request for Review         The Company shall act on each request for review
within 45 days after receipt thereof, unless special circumstances require an
extension of time for review. If such an extension of time for review is
required, the review period may be extended for up to an additional 45 days, for
a total of 90 days. The Company will notify the claimant of the reasons for the
delay prior to the expiration of the first 45 day period and give a date by
which the Company expects to render its decision. The notice will also state the
special circumstances requiring the extension.     (v)   Notice         Within
the time prescribed in Section 5.2(b)(iv), the Company shall give written notice
of its decision to the claimant. In the event the Company confirms the denial of
the claim for a Plan benefit in whole or in part, the notice shall set forth, in
a manner calculated to be understood by the claimant, the reason(s) for the
denial, including references to specific Plan and Policy provision(s) upon which
the denial was based. The notice will

9



--------------------------------------------------------------------------------



 



      state that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information (other than legally or medically privileged documents) Relevant to
the claim for a Plan benefit. If an internal rule, guideline, protocol, or other
similar criterion was relied upon in making the adverse determination, the
notice will state the specific rule, guideline, protocol, or other similar
criterion; or include a statement that such rule, guideline, protocol, or other
similar criterion was relied upon in making the adverse determination and that a
copy of such rule, guideline, protocol, or other criterion will be provided to
the claimant free of charge upon request. If the claim for a Plan benefit is
denied based on a medical necessity or experimental treatment or a similar
exclusion or limit, the notice will also include an explanation of the
scientific or clinical judgment for the determination, applying the terms of the
Plan to the medical circumstances, or include a statement that such explanation
will be provided to the claimant free of charge upon request. The notice will
also state that the claimant has a right to bring a civil action under Section
502(a) of ERISA.     (vi)   Claims and Review Rules and Procedures         The
Company shall establish such rules and procedures, consistent with the Plan and
with ERISA, as it may deem necessary or appropriate in carrying out its
responsibilities under this Section 5.



ARTICLE 6. ADMINISTRATION AND FINANCES





6.1   Administration. The Company is the “plan sponsor” and the “plan
administrator” of the Plan as such terms are used in ERISA. The Company’s Board
of Directors shall act for the Company under this Plan. The Plan Administrator
designated by the Company shall be the named fiduciary that has the
discretionary authority to control and manage the administration and operation
of the Plan, except as provided in Section 5.1.





6.2   Powers of the Plan Administrator. The Plan Administrator shall have the
full, exclusive and discretionary authority to prescribe such forms, make such
rules, regulations,

10



--------------------------------------------------------------------------------



 



    interpretations and computations, construe the terms of the Plan and
determine all issues relating to coverage and eligibility for benefits and take
such other action to administer the Plan as it may deem appropriate in its sole
discretion. In administering the Plan, the Plan Administrator shall at all times
discharge its duties with respect to the Plan in accordance with the standards
set forth in § 404(a)(1) of ERISA. The Plan Administrator in its sole discretion
may engage the services of such persons or organizations to render advice or
perform services with respect to its responsibilities under the Plan as it shall
determine to be necessary or appropriate. Such persons or organizations may
include (without limitation) actuaries, attorneys, accountants and consultants.





6.3   Actions of the Plan Administrator. All determinations, rules, regulations,
interpretations, computations and decisions of the Plan Administrator shall be
conclusive and binding upon all persons having or claiming to have any interest
or right under the Plan.





6.4   Delegation. The Plan Administrator in its sole discretion shall have the
power to delegate specific duties and responsibilities to officers or other
Employees of the Company or other individuals or entities. Any delegation may be
rescinded by the Plan Administrator at any time. Each person or entity to whom a
duty or responsibility has been delegated shall be responsible for the exercise
of such duty or responsibility and shall not be responsible for any act or
failure to act of any other person or entity. The Plan Administrator in its sole
discretion may delegate any of its fiduciary responsibilities under the Plan
(excluding any trustee responsibilities as defined in section 405(c)(3) of
ERISA) to another person or persons pursuant to a written instrument that
specifies the fiduciary responsibilities so delegated to each such person. To
the extent that the Plan Administrator delegates fiduciary functions to other
persons or such fiduciary functions are granted to such other persons under the
terms of the Plan, such persons shall have the same discretionary power and
authority to perform such functions as described in Section 6.2.





6.5   Reports and Records. The Plan Administrator and those to whom the Plan
Administrator has delegated duties under the Plan shall keep records of all
their proceedings and actions and shall maintain books of account, records, and
other data as shall be necessary for the proper administration of the Plan and
for compliance with applicable law.

11



--------------------------------------------------------------------------------



 



6.6   Plan Expenses. The Company shall pay all expenses of the Plan except as
otherwise provided herein.



ARTICLE 7. AMENDMENT/TERMINATION

Although the Company expects to continue the Plan indefinitely, inasmuch as
future conditions cannot be foreseen, the Company reserves the right to amend or
terminate the Plan at any time by action of its Board of Directors or by action
of a committee or individual(s) acting pursuant to a valid delegation of
authority of the Board of Directors.



ARTICLE 8. MISCELLANEOUS





8.1   No Guaranty of Employment. The adoption of this Plan shall not be deemed
to be a contract of employment between the Company and the Participant. Nothing
contained herein shall give the Participant the right to be retained in the
employ of the Company or to interfere with the right of the Company to discharge
the Participant at any time, nor shall it give the Company the right to require
the Participant to remain in its employ or to interfere with the Participant’s
right to terminate employment at any time.





8.2   Limitation on Liability. The Company does not guarantee benefits payable
under the Policy, and any benefits thereunder shall be the exclusive
responsibility of the Insurer.





8.3   Policy Governs. If there is any conflict or inconsistency between the
description of benefits contained in this Plan and the Policy, the terms of such
Policy shall control.





8.4   Non-Alienation. No benefit payable at any time under this Plan shall be
subject in any manner to alienation, sale, transfer, assignment, pledge,
attachment, or encumbrance of any kind and will not be subject to claims of the
Participant’s creditors by any process whatsoever, and any attempt to cause such
right to be so subjected will not be recognized, except to such extent as may be
required by law.





8.5   Exclusive Benefit. The Plan shall be maintained for the exclusive benefit
of the Participants.





8.6   Transfer to Affiliate. If a Participant, with the Company’s written
consent, transfers employment from the Company to an Affiliate, the Participant
shall not be deemed to have terminated employment for any purpose under this
Plan.

12



--------------------------------------------------------------------------------



 



8.7   Applicable Law. The Plan and all rights thereunder shall be governed and
construed in accordance with ERISA and, to the extent that state law is not
preempted by ERISA, the law of the State of California.

To record the adoption of the Plan to read as set forth herein, the Company has
caused its authorized officer to affix the corporate name and seal hereto this
20th day of May, 2005.

            ELECTRONIC ARTS                         By /s/ J. Russell (Rusty)
Rueff, Jr.     Title Executive Vice President, Human Resources & Facilities    
Date May 20, 2005          

13